Exhibit 10.20

AMENDED AND RESTATED 2001 MOODY’S CORPORATION

KEY EMPLOYEES’ STOCK INCENTIVE PLAN

(amended December 15, 2008)

1. Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in securing and
retaining key employees of outstanding ability and to motivate such employees to
exert their best efforts on behalf of the Company and its Affiliates by
providing incentives through the granting of Awards. The Company expects that it
will benefit from the added interest which such key employees will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.

2. Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

(a) Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto.

(b) Affiliate: Any entity (i) 20% or more of the voting equity of which is owned
or controlled directly or indirectly by the Company, or (ii) that had been a
business, division or subsidiary of the Company, the equity of which has been
distributed to the Company’s shareholders, even if the Company thereafter owns
less than 20% of the voting equity.

(c) Award: An Option, Stock Appreciation Right or Other Stock-Based Award
granted pursuant to the Plan.

(d) Beneficial Owner: As such term is defined in Rule 13d-3 under the Act (or
any successor rule thereto).

(e) Board: The Board of Directors of the Company.

(f) Change in Control: The occurrence of any of the following events:

(i) any “Person” as such term is used in Section 13(d) and 14(d) of the Act
(other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, or any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities;

(ii) during any period of twenty-four months (not including any period prior to
the Effective Date), individuals who at the beginning of such period constitute
the Board, and any new director (other than (A) a director nominated by a Person
who has entered into an agreement with the Company to effect a transaction
described in Sections 2(f)(i), (iii) or (iv) of the Plan, (B) a director
nominated by any Person (including the Company) who publicly announces an
intention to take or to consider taking actions (including, but not limited to,
an actual or threatened proxy contest) which if consummated would constitute a
Change in Control or (C) a director designated by any Person who is the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s
securities) whose election by the Board or nomination for election by the
Company’s stockholders was approved in advance by a vote of at least two-thirds
( 2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;



--------------------------------------------------------------------------------

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation
(A) which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation and (B) after which no Person would hold 20% or more of the
combined voting power of the then outstanding securities of the Company or such
surviving entity; or

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

(g) Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

(h) Committee: The Governance and Compensation Committee of the Board, or any
successor thereto or other committee designated by the Board to assume the
obligations of the Committee hereunder.

(i) Company: Moody’s Corporation, a Delaware corporation.

(j) Disability: Inability to engage in any substantial gainful activity by
reason of a medically determinable physical or mental impairment which
constitutes a permanent and total disability, as defined in Section 22(e)(3) of
the Code (or any successor section thereto). The determination whether a
Participant has suffered a Disability shall be made by the Committee based upon
such evidence as it deems necessary and appropriate. A Participant shall not be
considered disabled unless he or she furnishes such medical or other evidence of
the existence of the Disability as the Committee, in its sole discretion, may
require.

(k) Effective Date: The date on which the Plan takes effect, as defined pursuant
to Section 17 of the Plan.

(l) Fair Market Value: On a given date, the arithmetic mean of the high and low
prices of the Shares as reported on such date on the Composite Tape of the
principal national securities exchange on which such Shares are listed or
admitted to trading, or, if no Composite Tape exists for such national
securities exchange on such date, then on the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if the
Shares are not listed or admitted on a national securities exchange, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System (or such market in which such prices are regularly
quoted), or, if there is no market on which the Shares are regularly quoted, the
Fair Market Value shall be the value established by the Committee in good faith.
If no sale of Shares shall have been reported on such Composite Tape or such
national securities exchange on such date or quoted on the National Association
of Securities Dealers Automated Quotation System on such date, then the
immediately preceding date on which sales of the Shares have been so reported or
quoted shall be used.

(m) ISO: An Option that is also an incentive stock option granted pursuant to
Section 7(d) of the Plan.

(n) LSAR: A limited stock appreciation right granted pursuant to Section 8(d) of
the Plan.

(o) Other Stock-Based Awards: Awards granted pursuant to Section 9 of the Plan.

(p) Option: A stock option granted pursuant to Section 7 of the Plan.

(q) Option Price: The purchase price per Share of an Option, as determined
pursuant to Section 7(a) of the Plan.

(r) Participant: An individual who is selected by the Committee to participate
in the Plan pursuant to Section 5 of the Plan.

 

2



--------------------------------------------------------------------------------

(s) Performance-Based Awards: Other Stock-Based Awards granted pursuant to
Section 9(b) of the Plan.

(t) Person: As such term is used for purposes of Section 13(d) or 14(d) of the
Act (or any successor section thereto).

(u) Plan: The Amended and Restated 2001 Moody’s Corporation Key Employees’ Stock
Incentive Plan.

(v) Post-Retirement Exercise Period: As such term is defined in Section 7(f) of
the Plan.

(w) Restricted Stock: Restricted stock granted pursuant to Section 9 of the
Plan.

(x) Restricted Stock Unit: A restricted stock unit representing a right to
acquire a fixed number of Shares at a future date, granted pursuant to Section 9
of the Plan.

(y) Retirement: Termination of employment with the Company or an Affiliate after
such Participant has both attained age 55 and had five or more consecutive years
of service with the Company through and ending with the date of such
Participant’s voluntary termination of employment; or, with the prior written
consent of the Committee that such termination be treated as a Retirement
hereunder, termination of employment under other circumstances.

(z) Shares: Shares of common stock, par value $0.01 per Share, of the Company.

(aa) Special Exercise Period: As such term is defined in Section 7(f) of the
Plan.

(bb) Stock Appreciation Right: A stock appreciation right granted pursuant to
Section 8 of the Plan.

(cc) Subsidiary: A subsidiary corporation, as defined in Section 424(f) of the
Code (or any successor section thereto).

(dd) Termination of Employment: A Participant’s termination of employment with
the Company or an Affiliate, as the case may be.

3. Shares Subject to the Plan

The maximum number of Shares with respect to which Awards may be granted under
the Plan shall be 28,600,000 (subject to adjustment in accordance with the
provisions of Section 10 hereof), whether pursuant to ISOs or otherwise. Of that
number, not more than 8,000,000 Shares (subject to adjustment in accordance with
the provisions of Section 10 hereof) will be available for grants under the Plan
of unrestricted Shares, Restricted Stock, Restricted Stock Units or any Other
Stock-Based Awards pursuant to Section 9 hereof. The maximum number of Shares
with respect to which Awards of any and all types may be granted during a
calendar year to any Participant shall be limited, in the aggregate, to 800,000.
The Shares may consist, in whole or in part, of authorized and unissued Shares
or treasury Shares. Shares which are subject to Awards which terminate, expire,
are forfeited or lapse may be utilized again with respect to Awards granted
under the Plan.

4. Administration

The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part to any subcommittee thereof consisting solely of
at least two individuals who are each “non-employee directors” within the
meaning of Rule 16b-3 under the Act (or any successor rule thereto) and “outside
directors” within the meaning of Section 162(m) of the Code (or any successor
section thereto); provided, however, that any action permitted to be taken by
the Committee may be taken by the Board, in its

 

3



--------------------------------------------------------------------------------

discretion. The Committee is authorized to interpret the Plan, to establish,
amend and rescind any rules and regulations relating to the Plan, and to make
any other determinations that it deems necessary or desirable for the
administration of the Plan. The Committee may correct any defect or omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems necessary or desirable. Any decision of the Committee in the
interpretation and administration of the Plan, as described herein, shall lie
within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned (including, but not limited to, Participants
and their beneficiaries or successors). Determinations made by the Committee
under the Plan need not be uniform and may be made selectively among
Participants, whether or not such Participants are similarly situated. The
Committee shall require payment of any amount it may determine to be necessary
to withhold for federal, state, local or other taxes as a result of the grant or
the exercise of an Award. Unless the Committee specifies otherwise, the
Participant may elect to pay a portion or all of such withholding taxes by
(a) delivery of Shares or (b) having Shares withheld by the Company from any
Shares that would have otherwise been received by the Participant. The number of
Shares so delivered or withheld shall have an aggregate Fair Market Value on the
date of the exercise of an Award sufficient to satisfy the applicable
withholding taxes. In addition, with the approval of the Committee, a
Participant may satisfy any additional tax that the Participant elects to have
the Company withhold by delivering to the Company or its designated
representative Shares already owned by the Participant or, in the case of Shares
acquired through an employee benefit plan, Shares held by the Participant for
more than six months. If the chief executive officer of the Company is a member
of the Board, the Board by specific resolution may constitute such chief
executive officer as a committee of one which shall have the authority to grant
Awards of up to an aggregate of 200,000 Shares in each calendar year to
Participants who are not subject to the rules promulgated under Section 16 of
the Act (or any successor section thereto) or “covered employees” as defined in
Section 162(m) of the Code; provided, however, that such chief executive officer
shall notify the Committee of any such grants made pursuant to this Section 4.

5. Eligibility

Key employees (but not members of the Committee or any person who serves only as
a director) of the Company and its Affiliates, who are from time to time
responsible for the management, growth and protection of the business of the
Company and its Affiliates, and consultants to the Company and its Affiliates,
are eligible to be granted Awards under the Plan. Participants shall be selected
from time to time by the Committee, in its sole discretion, from among those
eligible, and the Committee shall determine, in its sole discretion, the number
of Shares to be covered by the Awards granted to each Participant.

6. Limitations

No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

7. Terms and Conditions of Options

Options granted under the Plan shall be, as determined by the Committee,
non-qualified, incentive or other stock options for federal income tax purposes,
as evidenced by the related Award agreements, and shall be subject to the
foregoing and the following terms and conditions and to such other terms and
conditions, not inconsistent therewith, as the Committee shall determine:

(a) Option Price. The Option Price per Share shall be determined by the
Committee, but shall not be less than 100% of the Fair Market Value of the
Shares on the date an Option is granted.

(b) Exercisability. Options granted under the Plan shall be exercisable at such
time and upon such terms and conditions as may be determined by the Committee,
but in no event shall an Option be exercisable more than ten years after the
date it is granted.

(c) Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of Section 7 of the
Plan, the exercise date of an Option shall be the later of the date a notice of

 

4



--------------------------------------------------------------------------------

exercise is received by the Company and, if applicable, the date payment is
received by the Company pursuant to clauses (i), (ii) or (iii) in the following
sentence. The purchase price for the Shares as to which an Option is exercised
shall be paid to the Company in full at the time of exercise at the election of
the Participant (i) in cash, (ii) in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
shares of Common Stock have been held by the Participant for no less than six
months, (iii) partly in cash and partly in such Shares, (iv) through the
delivery of irrevocable instructions to a broker to deliver promptly to the
Company an amount equal to the aggregate Option Price for the Shares being
purchased, or (v) through such other means as shall be prescribed in the Award
agreement. No Participant shall have any rights to dividends or other rights of
a stockholder with respect to Shares subject to an Option until the occurrence
of the exercise date (determined as set forth above) and, if applicable, the
satisfaction of any other conditions imposed by the Committee pursuant to the
Plan.

(d) ISOs. The Committee may grant Options under the Plan that are intended to be
ISOs. Such ISOs shall comply with the requirements of Section 422 of the Code
(or any successor section thereto). Unless otherwise permitted under Section 422
of the Code (or any successor section thereto), no ISO may be granted to any
Participant who at the time of such grant, owns more than 10% of the total
combined voting power of all classes of stock of the Company or of any
Subsidiary, unless (i) the Option Price for such ISO is at least 110% of the
Fair Market Value of a Share on the date the ISO is granted and (ii) the date on
which such ISO terminates is a date not later than the day preceding the fifth
anniversary of the date on which the ISO is granted. Any Participant who
disposes of Shares acquired upon the exercise of an ISO either (i) within two
years after the date of grant of such ISO or (ii) within one year after the
transfer of such Shares to the Participant, shall notify the Company of such
disposition and of the amount realized upon such disposition. Notwithstanding
Section 5 hereof, ISOs may be granted solely to employees of the Company and its
Subsidiaries.

(e) Exercisability Upon Termination of Employment by Death or Disability. Upon a
Termination of Employment by reason of death or Disability, in either case after
the first anniversary of the date of grant of an Option, (i) the unexercised
portion of such Option shall immediately vest in full and (ii) such portion may
thereafter be exercised during the shorter of (A) the remaining stated term of
the Option or (B) five years after the date of death or Disability.

(f) Exercisability Upon Termination of Employment by Retirement. Upon a
Termination of Employment by reason of Retirement after the first anniversary of
the date of grant of an Option, an unexercised Option may thereafter be
exercised during the shorter of (i) the remaining stated term of the Option or
(ii) five years after the date of such Termination of Employment (the
“Post-Retirement Exercise Period”), but only to the extent to which such Option
was exercisable at the time of such Termination of Employment or becomes
exercisable during the Post-Retirement Exercise Period as if such Participant
were still employed by the Company or an Affiliate; provided, however, that if a
Participant dies within a period of five years after such Termination of
Employment, an unexercised Option may thereafter be exercised, during the
shorter of (i) the remaining stated term of the Option or (ii) the period that
is the longer of (A) five years after the date of such Termination of Employment
or (B) one year after the date of death (the “Special Exercise Period”), but
only to the extent to which such Option was exercisable at the time of such
Termination of Employment or becomes exercisable during the Special Exercise
Period.

(g) Effect of Other Termination of Employment. Upon a Termination of Employment
for any reason (other than death, Disability or Retirement after the first
anniversary of the date of grant of an Option as described above), an
unexercised Option may thereafter be exercised during the period ending 30 days
after the date of such Termination of Employment, but only to the extent to
which such Option was exercisable at the time of such Termination of Employment.
Notwithstanding the foregoing, the Committee may, in its sole discretion, either
by prior written agreement with the Participant or upon the occurrence of a
Termination of Employment, accelerate the vesting of unvested Options held by a
Participant if such Participant’s Termination of Employment is without “cause”
(as such term is defined by the Committee in its sole discretion) by the
Company.

 

5



--------------------------------------------------------------------------------

(h) Nontransferability of Stock Options. Except as otherwise provided in
Section 17 relating to designation of beneficiaries or in this Section 7(h), a
stock option shall not be transferable or assignable by the Participant
otherwise than by will or by the laws of descent and distribution, and during
the lifetime of a Participant an option shall be exercisable only by the
Participant. An option exercisable after the death of a Participant or a
transferee pursuant to the following sentence may be exercised by the designated
beneficiary, legatees, personal representatives or distributees of the
Participant or such transferee. The Committee may, in its discretion, authorize
all or a portion of the options previously granted or to be granted to a
Participant, other than ISOs, to be on terms which permit irrevocable transfer
for no consideration by such Participant to any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, of the Participant, any trust
in which these persons have more than 50% of the beneficial interest, any
foundation in which these persons (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than 50% of the voting interests (“Eligible Transferees”), provided that
(i) the stock option agreement pursuant to which such options are granted must
be approved by the Committee, and must expressly provide for transferability in
a manner consistent with this Section and (ii) subsequent transfers of
transferred options shall be prohibited except those in accordance with the
first sentence of this Section 7(h). The Committee may, in its discretion, amend
the definition of Eligible Transferees to conform to the coverage rules of Form
S-8 under the Securities Act of 1933 or any comparable Form from time to time in
effect. Following transfer, any such options shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer. The
events of Termination of Employment of Sections 7(e), 7(f) and 7(g) hereof shall
continue to be applied with respect to the original Participant, following which
the options shall be exercisable by the transferee only to the extent, and for
the periods specified, in Sections 7(e), 7(f) and 7(g). The Committee may
delegate to a committee consisting of employees of the Company the authority to
authorize transfers, establish terms and conditions upon which transfers may be
made and establish classes of options eligible to transfer options, as well as
to make other determinations with respect to option transfers.

8. Terms and Conditions of Stock Appreciation Rights

(a) Grants. The Committee also may grant (i) a Stock Appreciation Right
independent of an Option or (ii) a Stock Appreciation Right in connection with
an Option, or a portion thereof. A Stock Appreciation Right granted pursuant to
clause (ii) of the preceding sentence (A) may be granted at the time the related
Option is granted or at any time prior to the exercise or cancellation of the
related Option, (B) shall cover the same Shares covered by an Option (or such
lesser number of Shares as the Committee may determine) and (C) shall be subject
to the same terms and conditions as such Option except for such additional
limitations as are contemplated by this Section 8 (or such additional
limitations as may be included in an Award agreement).

(b) Terms. The exercise price per Share of a Stock Appreciation Right shall be
an amount determined by the Committee but in no event shall such amount be less
than the greater of (i) the Fair Market Value of a Share on the date the Stock
Appreciation Right is granted or, in the case of a Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, the Option Price of
the related Option and (ii) an amount permitted by applicable laws, rules,
by-laws or policies of regulatory authorities or stock exchanges. Each Stock
Appreciation Right granted independent of an Option shall entitle a Participant
to exercise the Stock Appreciation Right in whole or in part and, upon such
exercise, to receive from the Company an amount equal to (i) the excess of
(A) the Fair Market Value on the exercise date of one Share over (B) the
exercise price per Share, times (ii) the number of Shares covered by the portion
of the Stock Appreciation Right so exercised. Each Stock Appreciation Right
granted in conjunction with an Option, or a portion thereof, shall entitle a
Participant to surrender to the Company the unexercised Option, or any portion
thereof, and to receive from the Company in exchange therefor an amount equal to
(i) the excess of (A) the Fair Market Value on the exercise date of one Share
over (B) the Option Price per Share, times (ii) the number of Shares covered by
the Option, or portion thereof, which is surrendered. The date a notice of
exercise is received by the Company shall be the exercise date. Payment shall be
made in Shares or in cash, or partly in Shares and partly in cash, valued at
such Fair Market Value, all as shall be determined by the Committee. Stock
Appreciation Rights may be exercised from time to time upon actual receipt by
the Company of written notice of exercise stating the number of Shares with
respect to which the Stock

 

6



--------------------------------------------------------------------------------

Appreciation Right is being exercised. No fractional Shares will be issued in
payment for Stock Appreciation Rights, but instead cash will be paid for a
fraction or, if the Committee should so determine, the number of Shares will be
rounded downward to the next whole Share.

(c) Limitations. The Committee may impose, in its discretion, such conditions
upon the exercisability or transferability of Stock Appreciation Rights as it
may deem fit.

(d) Limited Stock Appreciation Rights. The Committee may grant LSARs that are
exercisable upon the occurrence of specified contingent events. Such LSARs may
provide for a different method of determining appreciation, may specify that
payment will be made only in cash and may provide that any related Awards are
not exercisable while such LSARs are exercisable. Unless the context otherwise
requires, whenever the term “Stock Appreciation Right” is used in the Plan, such
term shall include LSARs.

9. Other Stock-Based Awards

(a) Generally. The Committee, in its sole discretion, may grant Awards of
unrestricted Shares, Restricted Stock, Restricted Stock Units and other Awards
that are valued in whole or in part by reference to, or are otherwise based on
the Fair Market Value of, Shares (collectively, “Other Stock-Based Awards”).
Such Other Stock-Based Awards shall be in such form, and dependent on such
conditions, as the Committee shall determine, including, without limitation, the
right to receive one or more Shares (or the equivalent cash value of such
Shares) upon the completion of a specified period of service, the occurrence of
an event and/or the attainment of performance objectives. Other Stock-Based
Awards may be granted alone or in addition to any other Awards granted under the
Plan. Subject to the provisions of the Plan, the Committee shall determine to
whom and when Other Stock-Based Awards will be made; the number of Shares to be
awarded under (or otherwise related to) such Other Stock-Based Awards; whether
such Other Stock-Based Awards shall be settled in cash, Shares or a combination
of cash and Shares; and all other terms and conditions of such Awards
(including, without limitation, the vesting provisions thereof).

(b) Performance-Based Awards. Notwithstanding anything to the contrary herein,
certain Other Stock-Based Awards granted under this Section 9 may be granted in
a manner that will enable the Company to deduct any amount paid by the Company
under Section 162(m) of the Code (or any successor section thereto)
(“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of one or more pre-established, objective
performance goals established in writing by the Committee, for a performance
period established by the Committee, (i) at a time when the outcome for that
performance period is substantially uncertain and (ii) not later than 90 days
after the commencement of the performance period to which the performance goal
relates, but in no event after 25% of the relevant performance period has
elapsed. The performance goals shall be based upon one or more of the following
criteria: (i) earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income;
(iii) operating income; (iv) earnings per Share; (v) book value per Share;
(vi) return on stockholders’ equity; (vii) expense management; (viii) return on
investment before or after the cost of capital; (ix) improvements in capital
structure; (x) profitability of an identifiable business unit or product;
(xi) maintenance or improvement of profit margins; (xii) stock price;
(xiii) market share; (xiv) revenues or sales; (xv) costs; (xvi) cash flow;
(xvii) working capital; (xviii) changes in net assets (whether or not multiplied
by a constant percentage intended to represent the cost of capital); and
(xix) return on assets. The foregoing criteria may relate to the Company, one or
more of its Affiliates or one or more of its divisions, units, minority
investments, partnerships, joint ventures, product lines or products or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code (or any successor section thereto),
the performance goals may be calculated without regard to extraordinary items or
accounting changes. The maximum amount of a Performance-Based Award to any
Participant with respect to a fiscal year of the Company shall be $5,000,000.
The Committee shall determine whether, with respect to a performance period, the
applicable performance goals have been met with respect to a given Participant
and, if they have, to so certify and ascertain the amount of the applicable
Performance-Based Award. No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee. The amount
of the Performance-Based Award actually paid to a given Participant may be less
than the amount determined by the applicable performance

 

7



--------------------------------------------------------------------------------

goal formula, at the discretion of the Committee. The amount of the
Performance-Based Award determined by the Committee for a performance period
shall be paid to the Participant at such time as determined by the Committee in
its sole discretion after the end of such performance period; provided, however,
that a Participant may, if and to the extent permitted by the Committee and
consistent with the provisions of Sections 162(m) and 409A of the Code, elect
prior to the commencement of the relevant services or, if the Performance-Based
Award constitutes performance-based compensation within the meaning of
Section 409A(a)(4)(B)(iii) of the Code and is based on services performed over a
period of at least 12 months, at any time but no later than six months before
the end of the applicable performance period, to defer payment of a
Performance-Based Award until a fixed date or the date of Participant’s
separation from service with the Company and its Affiliates (or six months
following such separation if required by Section 409A of the Code), as specified
in the election to defer.

(c) Terms and Conditions of Restricted Stock and Restricted Stock Units.

(i) Grant. Each grant of Restricted Stock and Restricted Stock Units shall be
evidenced by an agreement in form approved by the Committee. The vesting of a
Restricted Stock Award or Restricted Stock Unit granted under the Plan may be
conditioned upon the completion of a specified period of employment with the
Company or an Affiliate, upon attainment of specified performance goals, and/or
upon such other criteria as the Committee may determine in its sole discretion.

(ii) Receipt of Restricted Stock. As soon as practicable after an Award of
Restricted Stock has been made to a Participant, there shall be registered in
the name of such Participant or of a nominee the number of Shares of Restricted
Stock so awarded. Except as provided in the applicable agreement, no Shares of
Restricted Stock may be assigned, transferred or otherwise encumbered or
disposed of by the Participant until such Shares have vested in accordance with
the terms of such agreement. If and to the extent that the applicable agreement
so provides, a Participant shall have the right to vote and receive dividends on
the Shares of Restricted Stock granted to him or her under the Plan. Unless
otherwise provided in the applicable agreement, any Shares received as a
dividend on such Restricted Stock or in connection with a stock split of the
Shares of Restricted Stock shall be subject to the same restrictions as the
Restricted Stock.

(iii) Payments Pursuant to Restricted Stock Units. Restricted Stock Units may
not be assigned, transferred or otherwise encumbered or disposed of by the
Participant until such Restricted Stock Units have vested in accordance with the
terms of the applicable agreement. Upon the vesting of the Restricted Stock Unit
(unless a deferral election as described in the following sentence has been
made), certificates for Shares shall be delivered to the Participant or his
legal representative on the last business day of the calendar quarter in which
such vesting event occurs or as soon thereafter as practicable, in a number
equal to the Shares covered by the Restricted Stock Unit. A Participant may, if
and to the extent permitted by the Committee and consistent with the provisions
of Sections 162(m) and 409A of the Code, elect prior to the grant of the
Restricted Stock Unit and the commencement of the relevant services or, if the
Restricted Stock Unit constitutes performance-based compensation within the
meaning of Section 409A(a)(4)(B)(iii) of the Code and is based on services
performed over a period of at least 12 months, at any time but no later than six
months before the end of the applicable performance period, to defer receipt of
his certificates beyond the vesting date until a fixed date or the date of the
Participant’s separation from service with the Company and its Affiliates (or
six months following such separation from service if required by Section 409A of
the Code), as specified in the election to defer.

(iv) Effect of Termination of Employment or Death. Upon a Termination of
Employment by reason of death, Disability or Retirement, in each case after the
first anniversary of the date of the Award of Restricted Stock or Restricted
Stock Units, the Restricted Stock or Restricted Stock Units shall immediately
vest in full and all restrictions on such Awards shall terminate. Upon a
Termination of Employment for any reason other than death, Disability or
Retirement after the first anniversary of the date of the Award of Restricted
Stock or Restricted Stock Units, a Participant’s unvested Restricted Stock and
Restricted Stock Units shall be forfeited. Notwithstanding the foregoing, the
Committee may, in its sole discretion, either by prior written agreement with
the Participant or upon the occurrence of a Termination of Employment,
accelerate the vesting of unvested Restricted Stock or Restricted Stock Units
held by the Participant if such Participant’s Termination of Employment is
without “cause” (as such term is defined by the Committee in its sole
discretion) by the Company.

 

8



--------------------------------------------------------------------------------

10. Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a) Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, split-up, spin-off, combination or
exchange of Shares or other corporate exchange or similar transaction, or any
distribution to stockholders of Shares other than regular cash dividends, the
Committee shall adjust the following to the extent necessary to achieve an
equitable result: (i) the number or kind of Shares or other securities issued or
reserved for issuance pursuant to the Plan or pursuant to outstanding Awards,
(ii) the Option Price and/or (iii) any other affected terms of such Awards.

(b) Change in Control. In the event of a Change in Control, Awards granted under
the Plan shall accelerate as follows: (i) each Option and Stock Appreciation
Right shall become immediately vested and exercisable; provided, however, that
if such Awards are not exercised prior to the date of the consummation of the
Change in Control, the Committee, in its sole discretion and without liability
to any person, may provide for (A) the payment of a cash amount in exchange for
the cancellation of such Award and/or (B) the issuance of substitute Awards that
will substantially preserve the value, rights and benefits of any affected
Awards (previously granted hereunder) as of the date of the consummation of the
Change in Control; (ii) restrictions on Awards of restricted shares shall lapse;
and (iii) Other Stock-Based Awards shall become payable as if targets for the
current period were satisfied at 100%.

11. No Right to Employment

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment of a Participant and shall
not lessen or affect the Company’s or Affiliate’s right to terminate the
employment of such Participant.

12. Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

13. Nontransferability of Awards

Except as provided in Section 17 relating to designation of beneficiaries or in
Section 7(h) of the Plan, an Award shall not be transferable or assignable by
the Participant otherwise than by will or by the laws of descent and
distribution. During the lifetime of a Participant, an Award shall be
exercisable only by such Participant. An Award exercisable after the death of a
Participant may be exercised by the designated beneficiary, the legatees,
personal representatives or distributees of the Participant. Notwithstanding
anything to the contrary herein, the Committee, in its sole discretion, shall
have the authority to waive this Section 13 or any part thereof (except with
respect to ISOs) to the extent that this Section 13 or any part thereof is not
required under the rules promulgated under any law, rule or regulation
applicable to the Company.

14. Amendments or Termination

The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which, (a) without the
approval of the stockholders of the Company, would (except as is provided in
Section 10 of the Plan), increase the total number of Shares reserved for the
purposes of the Plan or change the maximum number of Shares for which Awards may
be granted to any Participant or (b) without the consent of a Participant, would
impair any of the rights or obligations under any Award

 

9



--------------------------------------------------------------------------------

theretofore granted to such Participant under the Plan; provided, however, that
the Board or the Committee may amend the Plan in such manner as it deems
necessary to permit the granting of Awards meeting the requirements of the Code
or other applicable laws. Notwithstanding anything to the contrary herein,
neither the Committee nor the Board may amend, alter or discontinue the
provisions relating to Section 10(b) of the Plan after the occurrence of a
Change in Control.

15. International Participants

With respect to Participants who reside or work outside the United States of
America and who are not (and who are not expected to be) “covered employees”
within the meaning of Section 162(m) of the Code (or any successor section
thereto), the Committee may, in its sole discretion, amend the terms of the Plan
or Awards with respect to such Participants in order to conform such terms with
the requirements of local law.

16. Choice of Law

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware applicable to contracts made and to be performed in the State
of Delaware.

17. Designation of Beneficiaries

A Participant may file with the Company a written designation of a beneficiary
or beneficiaries under the Plan and may from time to time revoke or change any
such designation of beneficiary. Any designation of beneficiary under the Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however, that if the Committee shall be in doubt as to the entitlement
of any such beneficiary to any Option, Stock Appreciation Right, unrestricted
Shares, Restricted Stock, Restricted Stock Units or other Award, the Committee
may determine to recognize only the legal representative of such Participant, in
which case the Company, the Committee and the members thereof shall not be under
any further liability to anyone.

18. Effectiveness of the Plan

The Plan, as amended and restated, shall be effective as of April 24, 2007, upon
its approval by the stockholders at the 2007 Annual Meeting.

 

10